Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Bruceville Terrace,
(CCN: 555344),
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-16-91
ALJ Ruling No. 2016-8

Date: February 1, 2016

DISMISSAL

For the reasons set forth below, I conclude that Petitioner, Bruceville Terrace, is
not entitled to Administrative Law Judge (ALJ) review. I therefore dismiss its
hearing request pursuant to 42 C.F.R. § 498.70(b).

Discussion

Petitioner has no right to a hearing because CMS did not impose a
remedy. !

Petitioner is a skilled nursing facility located in Sacramento, California, that
participates in the Medicare program as a provider of services. On August 31,
2015, the California Department of Public Health (State Agency) completed an
abbreviated survey of the facility and found that it was not in substantial
compliance with federal requirements. By letter dated September 4, 2015, the
State Agency (as authorized by CMS) advised Petitioner that, based on the survey

' I make this one finding of fact/conclusion of law.
findings, it would recommend that civil money penalties be imposed unless the
facility achieved substantial compliance by October 1, 2015. CMS Ex. 1.

On September 21, 2015, the State Agency notified Petitioner that it had corrected
its deficiencies as of September 17, 2015, so no penalties were imposed. CMS Ex.
2.

Nevertheless, on October 12, 2015, Petitioner requested a hearing to challenge the
survey findings.

On December 18, 2015, CMS moved to dismiss Petitioner’s hearing request.
Petitioner has not responded and the time for responding has passed.

The hearing rights of a long-term care facility are established by federal
regulations at 42 C.F.R. Part 498. A provider dissatisfied with an initial
determination is entitled to further review, but administrative actions that are not
initial determinations are not subject to appeal. 42 C.F.R. § 498.3(a), (d). The
regulations specify which actions are “initial determinations” and set forth
examples of actions that are not. A finding of noncompliance that results in the
imposition of a remedy specified in 42 C.F.R. § 488.406, “except the State
monitoring remedy,” is an initial determination for which a facility may request an
ALJ hearing. 42 C.F.R. § 498.3(b)(13) (emphasis added). But a facility has no
right to a hearing unless CMS imposes one of the specified remedies. Lutheran
Home - Caledonia, DAB No. 1753 (2000); Schowalter Villa, DAB No. 1688
(1999); Arcadia Acres, Inc., DAB No. 1607 (1997). The remedy, not the citation
of a deficiency, triggers the right to a hearing. Schowalter Villa; Arcadia Acres,
Inc. Where CMS withdraws the remedies or otherwise declines to impose one,
Petitioner has no hearing right. See, Fountain Lake Health & Rehabilitation, Inc.,
DAB No. 1985 (2005).

Because CMS has imposed no remedies, Petitioner has no right to an ALJ hearing,
and this matter must be dismissed. 42 C.F.R. § 498.70(b). I therefore grant
CMS’s motion.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

